DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-19, filed on 08/08/2022, are under consideration. Claims 1 and 10 are amended, and claims 18-19 are new.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 08/08/2022, with respect to the anticipation rejections of the claims over McGuiness and over Rüther have been fully considered and are persuasive.  The 35 USC §102 rejections of at least claims 1 and 10 has been withdrawn. 
Applicants argue that McGuiness does not teach or suggest the claimed R5 and R6 since this reference suggest a “radical form” of the ligand without two substitutions. This argument is persuasive.
Also, Applicants argue that McGuiness does not teach the claimed R1-R4 substitutions on the nitrogen elements since McGuiness teaches that these substitutions are nitrogen-containing groups (which is excluded from amended claims 1 and 10).
After further search and consideration, a new rejections of the catalyst in claim 10 is discussed below.     


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002241419A.
The following polymerization catalysts are disclosed (pg. 7-9); in each case that catalyst comprises A) a chromium compound, and B) an amine compound ligand with the formula R1R2N(Y)Z NR3R4 (e.g. 2 dimethyl-amine groups connected together by a Y group comprising to CH2 or C2H4 or C3H6). Z is shown to be 1-4, each R1-R4 are a hydrocarbon groups without nitrogen or phosphorus (such as methyl, ethyl or phenyl), and each R5 and R6 being hydrogen.
The chromium is shown to be CrCl2 and which is trivalent and reads on claim 12; the halogen reads on claim 17.
It is noted that this catalyst is described as “polymerization” catalyst and not the claimed “oligomerization”. However, the intended use of the catalyst does not alter its chemical structure: "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.—see MPEP 2112.01 II.
Also, “By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it.”—see MPEP 2163.07(a).


    PNG
    media_image1.png
    812
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    853
    743
    media_image2.png
    Greyscale


The catalyst system also comprises an activator comprising an organo-aluminum compound [0039]. This disclosure reads on claim 13.

    PNG
    media_image3.png
    803
    823
    media_image3.png
    Greyscale


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 1-9, 14, 16 and 18, a search of pertinent prior art did not locate a teaching or suggestion for a method to oligomerize olefins with the catalyst.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772